DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 November 2019 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, as the title currently refers to a method for platinum group metals recovery, when the claimed invention is an apparatus.
Reference character “25” has been used to designate both a catalyst particulate material [068] and a mixture [069].
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: “a catalyst particulate material is fed into said catalyst particulate material inlet port and is being treated” should read “a catalyst particulate material is fed into said catalyst particulate material inlet port and is treated”
Claims 2-24 are further objected to due to their dependence on claim 1
Claim 2: “prior to be fed” should read “prior to being fed”
Claims 3-6 are further objected to due to their dependence on claim 6
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. While the claim as written recites elements of the apparatus individually, it is unclear in what manner the parts are meant to be interconnected in order to form a working apparatus. Claims 2-24 are further rejected due to their dependence on claim 1.
Claim 5 recites the limitations “said chloride salts” in line 1 and “said hypochlorite salts” in line 3. Parent claim 3 refers to “at least one chloride salt and at least one hypochlorite salt”, however as the parent claim allows for embodiments where only one chloride salt and hypochlorite salt are used, it is unclear whether claim 5 requires only one of each salt, or multiple salts of each type. There is insufficient antecedent basis for these limitations in the claim. Claim 6 is further rejected due to its dependence on claim 5.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-14, and 15-19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 2-7 recite limitations relating to the catalyst particulate material of claim 1 being impregnated with chloride aqueous solution and physical properties of the catalyst particulate material. As the claimed invention is an apparatus, and claims 2-6 merely recite an instance of the material worked upon by the claimed without imparting additional structure of the apparatus, these limitations do not further limit the claims.  See MPEP 2114 & 2115. Claims 3-6 are further rejected due to their dependence on rejected claim 2. Claims 4-5 are further rejected due to its dependence on rejected claim 3.
Claims 8-10 and 15-19 recite limitations relating to the method of making the chlorine containing gas of claim 1. As the claimed invention is an apparatus, and claims 8-10 and 15-18 merely recite further define the material worked upon without imparting additional structure of the apparatus, these limitations do not further limit the claims. See MPEP 2114 & 2115. Claims 16-19 are further rejected due to their dependence on rejected claim 15. Claim 18 is further rejected due to its dependence on rejected claim 17. 
Claims 11 and 14 recite limitations relating to applying an electromagnetic field to the chlorine-containing gas and catalyst particulate material mixture and wherein the application of electromagnetic field is carried out simultaneously with the treatment of the catalyst .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19, 21-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Allen et al, (US 5102632 A) hereinafter Allen and evidentiary reference Merriam-Webster.
Regarding claim 1, Allen teaches a two-step method for recovering dispersed noble metals (Title), for recovering the noble metal content of a mixture of noble metals, for example, platinum, palladium, and rhodium, this mixture being, for example, comprises on or throughout a pellet or on or 
Regarding claim 2, the Examiner notes that the recitation of ‘wherein said catalyst particulate material is impregnated with chloride aqueous solution prior to be fed into the apparatus’ in claim 2 merely recites an instance of the material worked upon by the claimed apparatus and steps acted upon it prior to being used in the apparatus, which does not distinguish over the prior art if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 & 2115. In this case, the Examiner notes that the aforementioned claim limitation does not impart any additional structure upon the apparatus of claim 1, and therefore does not impart further patentability.
Regarding claims 3-8, the Examiner notes these claims merely recite further limitations of the impregnation of the catalyst particulate material of claim 2 such as compositions of reagents, grain size of the catalyst particulate material, and how long the catalyst particulate material is soaked in the chloride aqueous solution. These claims merely recite instances of the material worked upon by the claimed apparatus or steps acted upon the material prior to its use in the apparatus, which do not distinguish over the prior art if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 & 2115. In this case, the Examiner notes that the aforementioned claim limitations do not impart any additional structure upon the apparatus of claim 1, and therefore does not impart further patentability.
Regarding claims 9 and 15-19, the Examiner notes these claims merely recite further limitations of the chlorine containing gas of claim 1 drawn to the composition of the chlorine containing gas, how the chlorine containing gas is produced, and with which reagents the chlorine containing gas is 
Regarding claim 10, the Examiner notes that the recitation of “wherein said predetermined temperature is in the range of 300 degrees Celsius to 1100 degrees Celsius” recites the manner in which the claimed apparatus operates, which does not distinguish over the prior art if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114 & 2115.  In this case, the examiner notes that the aforementioned claim limitation does impart an inherent limitation that the apparatus structure be capable of operating at a temperature between 300 and 1100°C. Since Allen teaches a chlorination reactor and operating the reactor at 350 to 650 °C (Col. 4 lines 12-13), the Examiner reasonably considers the structure disclosed by Allen to meet the instantly claimed limitations.
Regarding claims 11-14 and 21-22, Allen does not teach an electromagnetic inductor, however the Examiner notes claim 1 recites the limitation of an electromagnetic inductor as optional, and thus the further limitations drawn to the electromagnetic inductor of claims 11-14 and 21-22 would also be considered optional. Thus even though Allen does not teach an electromagnetic inductor, Allen reads on claims 11-14 and 21-22 in their entirety as Allen teaches all of the mandatory elements of the apparatus of claim 1 and in turn claims 11-14 and 21-22 except for the optional inductor.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen and evidentiary reference Merriam-Webster as applied to claim 1 above, and further in view of Yun et al (KR 100959928 B1, English machine translation), hereinafter Yun.
Regarding claim 20, Allen teaches the addition of a chlorine containing gas via feeds 6 and 7 (Col. 5 lines 56-57), but does not teach a storage tank for the chlorine containing gas.
Yun teaches a chlorine gas storage tank (Title), forming a cylindrical protective tube on the outer periphery of the head of the chlorine container, the bottom surface of the body is prevented from direct contact with the ground during transport, storage, and installation (page 1, lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the chlorine gas storage tank of Yun into the apparatus of Allen to prevent direct contact with the ground during transport, storage, and installation, improving safety by reducing the vulnerability of the storage container to potential mishandling.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen and evidentiary reference Merriam-Webster as applied to claim 1 above, and further in view of Bergeron et al (US 20070131058 A1), hereinafter Bergeron.
Regarding claim 23, Allen does not teach wherein said chlorination reactor comprises a temperature sensor.
Bergeron teaches a process for recovering platinum group metals from ores and concentrates (Title) where the chlorination reactor is desirably a furnace built with material resistant to chlorine [0036], and the furnace used for conducting experiments of the method is equipped with a pyrometer which is linked to a thermostat controller [0090]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the pyrometer of Bergeron into the apparatus of Allen to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733         

/VANESSA T. LUK/Primary Examiner, Art Unit 1733